Citation Nr: 1828277	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1979 to May 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied service connection for the remaining issues on appeal.

This case was first before the Board in April 2016, where the Board dismissed the issue of service connection for bilateral knee arthritis, granted service connection for obstructive sleep apnea, and remanded the issues of service connection for a thyroid disorder, a sinus disorder, and pseudofolliculitis barbae for additional development.  While on remand, in a January 2017 rating decision, the RO granted service connection for pseudo folliculitis barbae; therefore, that issue is no longer before the Board.

Upon the remaining matters on appeal being returned to the Board, in November 2017, the Board sought Veterans Health Administration (VHA) opinions as to the remaining issues on appeal.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Taken together, the VA and VHA examination and opinion reports reflect that the examiners reviewed the record, conducted in-person examinations with appropriate testing, and adequately answered all relevant questions.  As such, the Board finds the remaining issues on appeal ripe for adjudication.

The Veteran testified before the undersigned Veterans Law Judge in Washington, DC, at a February 2016 Board Central Office hearing.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism is not related to a 42 pound weight gain during service. 

2.  The Veteran's sinusitis with left maxillary cyst or polyp is not related to in-service treatment for upper respiratory infections, viral syndrome, and/or allergies.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid disorder have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

2.  The criteria for service connection for a sinus disorder have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In March 2010, VA issued a VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the August 2010 rating decision from which this appeal arises.  Further, the issues on appeal were readjudicated in a January 2012 Statement of the Case (SOC), and a subsequently issued January 2017 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA respiratory and thyroid examinations in September 2016.  Further, the Board obtained VA respiratory and thyroid VHA opinions in December 2017.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and opinion reports reflect that, taken together, the VA and VHA examiners reviewed the record, conducted in-person examinations with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured to the extent possible, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the remaining issues on appeal.  38 U.S.C. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Thyroid and Sinus Disorders

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Hypothyroidism and sinusitis with left maxillary cyst or polyp are not chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran seeks service connection for both a thyroid disorder and a sinus disorder.  Initially, the Board finds that the Veteran has current diagnoses of both hypothyroidism and sinusitis with left maxillary cyst or polyp.  Such diagnoses can be found within the reports from the September 2016 VA thyroid and respiratory examinations and in the other VA and private medical evidence of record.

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that either the currently diagnosed hypothyroidism and/or the currently diagnosed sinusitis with left maxillary cyst or polyp are related to service.

In November 2017, the Board sought VHA opinions concerning the thyroid and sinus issues on appeal.  As to the issue of service connection for a thyroid disorder, it has been the Veteran's contention that excessive weight gain during service was due to hypothyroidism first manifesting during service.  Review of the Veteran's service treatment records reflects that the Veteran gained 42 pounds over the time period from service entrance to service separation.

VA received a VHA opinion from an endocrinologist in December 2017.  The VHA opinion report reflects that the endocrinologist reviewed all the relevant medical evidence of record and considered the medical literature.  At the conclusion of the examination, the endocrinologist opined that it was less likely than not that the Veteran's excessive weight gain during service was due to hypothyroidism.  The endocrinologist explained that, per the medical literature, most of the extra weight gained in hypothyroid individuals is due to excess accumulation of salt and water, for a total of five to ten pounds of weight gain, and that massive weight gain is rarely associated with hypothyroidism.  After reviewing the relevant evidence, the endocrinologist found no evidence in this case supporting a finding that the Veteran's hypothyroidism first manifested during service.

Review of the service treatment records show no injury to the endocrine system during service, and no other potential thyroid disorder symptoms.  Further, the record does not reflect that any physician, VA or private, has attributed the Veteran's hypothyroidism to service.

Concerning the issue of service connection for a sinus disorder, the Veteran and representative argue that the currently diagnosed sinusitis with left maxillary cyst or polyp is related to in-service treatment for upper respiratory infections, viral syndrome, and/or allergies.  Service treatment records reflect that during service the Veteran was treated for upper respiratory infections, headaches with stuffy nose, and viral symptoms.  

VA received a VHA opinion from an ear, nose, and throat specialist in December 2017.  Per the VHA opinion report, the specialist reviewed all the relevant evidence of record, including the Veteran's service treatment records and current medical records.  After a review of all the relevant evidence, the specialist opined that it was less likely as not that the currently diagnosed sinusitis was related to the Veteran's in-service symptoms.  Specifically, the evidence did not show that the Veteran had chronic sinusitis in service that continued to the present.  Rather, any such sinus/respiratory symptoms during service subsequently resolved, and the current sinusitis with left maxillary cyst or polyp is not related to in-service treatment for upper respiratory infections, viral syndrome, and/or allergies.

Review of the record reflects that no physician, VA or private, has attributed the Veteran's sinusitis with left maxillary cyst or polyp to in-service treatment for upper respiratory infections, viral syndrome, and/or allergies, or to any other in-service injury, event or disease.

The Board has given consideration to the Veteran's contention that hypothyroidism and sinusitis are related to service.  While the Veteran is competent to offer lay statements regarding the observable symptoms of weight gain and sinus/respiratory problems, here, as a lay person, under the facts of this case, the Veteran does not have the requisite medical training or credentials to be able to render a competent medical opinion concerning whether the in-service weight gain was caused by a tyroid disorder, and/or whether current sinusitis is related to in-service respiratory problems.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that lay competency is determined on a case by case basis); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).    

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hypothyroidism and sinusitis with left maxillary cyst or polyp are not related to service.  An endocrinologist specifically found that the Veteran's hypothyroidism is not related to in-service weight gain, and an ear, nose, and throat specialist found that the currently diagnosed sinusitis is not related to in-service sinus/respiratory symptoms that resolved during service.  Further, no medical professional, VA or private, has attributed an in-service injury, event, or disease to either the currently diagnosed hypothyroidism or the sinusitis with left maxillary cyst or polyp.  As above, the Board has given consideration to the Veteran's contention that the disabilities are related to service; however, the Veteran is a lay person and, while competent to discuss observable symptoms, does not have the requisite medical training or credentials to be able to render competent opinions as to thyroid and sinus etiology.  Because the preponderance of the evidence is against service connection for either a thyroid or a sinus disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a thyroid disorder is denied.

Service connection for a sinus disorder is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


